     Case 9:19-cv-00183-DLC-KLD Document 31 Filed 05/27/20 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


PHILIP JOHN TUMMARELLO,
                                              CV 19-183-M-DLC-KLD
             Plaintiff,

       v.                                     ORDER


STATE OF MONTANA
DEPARTMENT OF HEALTH AND
HUMAN SERVICES CHILD
SUPPORT ENFORCEMENT
DIVISION; STEVE BULLOCK,
GOVERNOR; RICHARD OPPER,
DIRECTOR OF HEALTH AND
HUMAN SERVICES; SUZANNE
HABBE, REGIONAL DIRECTOR
MISSOULA CSED; MELISSA
DARKO, INVESTIGATOR,
MISSOULA CSED,

             Defendants.

      Defendants have filed an unopposed motion requesting leave for all parties

to appear telephonically at the preliminary pretrial conference scheduled on June 2,

2020 at 2:00 p.m. (Doc. 30.) Accordingly, and good cause appearing,




                                         1
     Case 9:19-cv-00183-DLC-KLD Document 31 Filed 05/27/20 Page 2 of 2



      IT IS ORDERED that Defendants’ motion is GRANTED. Parties shall call

1-866-390-1828 at the designated time to participate in the conference. When

prompted, enter the access code 8447649 followed by #.

      DATED this 27th day of May, 2020.


                                            ______________________________
                                            Kathleen L. DeSoto
                                            United States Magistrate Judge




                                        2
